        Case 18-41530        Doc 31    Filed 10/14/18 Entered 10/14/18 22:50:03            Desc Main
                                         Document     Page 1 of 2
                                 UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS
                                         CENTRAL DIVISION

____________________________________
                                    )
      In RE:                        )
            Carlton E. Wheeler      )
                                    )               Case No.:     18-41530 EDK
                                    )
            Debtor.                 )               Chapter:      13
____________________________________)


                                           STATUS REPORT RE:

                               RESPONSE OF DEBTOR TO:
        [26] MOTION OF U.S. BANK TRUST FOR IN REM RELIEF FROM STAY, OR IN THE
                            ALTERNATIVE, RELIEF FROM STAY


        NOW COMES Carlton E. Wheeler, Debtor in the above captioned matter, and responds to the

      above captioned as follows:

         (1) This matter was commenced on August 16, 2018.

         (2) Since the time of filing this case, the Debtor has advised he has made 2 post-petition

               mortgage payments in the amount contractually due directly to the lender.

      Dated: October 14, 2018

                                                                            Respectfully Submitted by,
                                                                                  Carlton E. Wheeler,
                                                                                    Through Counsel,

                                                           /s/ Robert W. Kovacs, Jr.
                                                           Robert W. Kovacs, Jr.
                                                           Bar No.: 671497
                                                           Kovacs Law, P.C.
                                                           131 Lincoln Street
                                                           Worcester, MA 01605
                                                           Telephone No.: (508) 926-8833
                                                           E-mail: Robert@KovacsLawFirm.com
        Case 18-41530         Doc 31      Filed 10/14/18 Entered 10/14/18 22:50:03                 Desc Main
                                            Document     Page 2 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS
                                           CENTRAL DIVISION

____________________________________
                                    )
      In RE:                        )
            Carlton E. Wheeler      )
                                    )                   Case No.:        18-41530 EDK
                                    )
            Debtor.                 )                   Chapter:         13
____________________________________)


                                                Certificate of Service

      I hereby certify that, upon information and belief, the above was electronically served via the
      CM/ECF System of the United States Bankruptcy Court for the District of Massachusetts upon
      the following CM/ECF Participates:

              United States Trustee
              Standing Trustee
              Richard C. Demerle for U.S. Bank Trust, NA, as Trustee of the SCIG Series III Trust as serviced by
               BSI Financial Services

      Manuel Notice List

      I further certify that I, on October 14, 2018 have served a copy of the same by first class mail,
      postage prepaid, on the non CM/ECF participates below.


      Carl Wheeler
      355 West Hartford Ave
      Uxbridge, MA 01569



      Dated:           October 14, 2018

                                                                Respectfully Submitted by,


                                                                /s/ Robert W. Kovacs, Jr.
                                                                Robert W. Kovacs, Jr.
                                                                Bar No.: 671497
